Exhibit 10.2
 
ESCROW AGREEMENT
 
This Escrow Agreement (“Agreement”) is made as of May  19, 2009 (the “Execution
Date”) by and between Fushi International, Inc. and Dalian Fushi Bimetallic
Manufacturing Company Ltd. (collectively and separately “Fushi”), Kuhns
Brothers, Inc., Kuhns Brothers Securities Corp., and Kuhns Bros. & Co. Inc.
(collectively and separately “Kuhns”), and Continental Stock Transfer & Trust
Company (the “Escrow Agent”).  Fushi, Kuhns and the Escrow Agent are sometimes
referred to herein, individually, as a “Party,” and, collectively, as the
“Parties.”
 
WHEREAS, Fushi and Kuhns have entered into a Settlement and Forbearance
Agreement and Release, dated May 19, 2009 (the “Settlement Agreement”) which
provides in part that to ensure the payment of a Judgment of amounts owed by
Fushi to Kuhns, a stock certificate representing 2,200,000 shares of Fushi
Common Stock (the “Escrow Shares”) shall be delivered to the Escrow Agent
(capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Settlement Agreement.);
 
WHEREAS, the sale of Escrow Shares may be used to satisfy amounts owed by Fushi
pursuant to a Judgment entered into by the United States District Court for
Connecticut for the District of Connecticut entered in favor of Kuhns and as
more fully described in the Settlement Agreement;
 
WHEREAS, as provided in the Settlement Agreement, the amount of the Judgment may
be adjusted; and
 
WHEREAS, this Escrow Agreement sets forth circumstances under which the Escrow
Shares can be released from Escrow.
 
WHEREAS, Fushi and Kuhns desire that the Escrow Agent accept the Escrow Shares,
in escrow, to be held and disbursed as hereinafter provided.
 
IT IS AGREED:
 
1.           Appointment of Escrow Agent.  Fushi and Kuhns hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.
 
2.           Deposit of Escrow Units.  On or before the Effective Date, Fushi
shall have delivered or caused to be delivered to the Escrow Agent certificates
representing the Escrow Shares, along with duly executed blank stock powers with
a medallion signature guarantee and the Irrevocable Transfer Agent Instructions
annexed hereto as Exhibit A.  The Escrow Agent shall hold and disburse the
Escrow Shares as set forth herein provided that the Escrow Agent shall hold and
enter into transactions for the sale of the Shares solely for the benefit of
Kuhns and not for its own account.

 
 

--------------------------------------------------------------------------------

 
 
2.1           Effective Registration Statement.  In the event that Fushi obtains
an effective Registration Statement for the Escrow Shares, then, upon the
written notice of effectiveness of the Registration Statement from Fushi to the
Escrow Agent, the Escrow Agent will deposit Escrow Shares into the a brokerage
account at Bishop Rosen & Co., Inc., (“Brokerage Account”) and will thereafter
sell shares in such amounts and at such times as Kuhns directs; upon each sale,
the cash proceeds shall be forwarded to Kuhns, with notice to Fushi, until such
time as the Current Judgment Amount including any accrued interest, has been
paid in full.  Notwithstanding the foregoing, in 2009 Kuhns is only entitled to
receive from the Escrow Agent no more than $3,000,000 of cash proceeds from sale
of Escrow Shares, provided that Kuhns shall use its reasonable efforts to direct
sale of the Escrow Shares resulting in full payment of the Current Judgment
Amount including any accrued interest by January 15, 2010 and provided further
that any cash proceeds received from the sale in 2009 of Escrow Shares in excess
of $3,000,000 shall be available for the general creditors of Fushi upon any
bankruptcy or liquidation of Fushi.  Any proceeds from sale of the Escrow Shares
in 2009 in the amount which is more than $3,000,000 and less than the then
Current Judgment Amount including any accrued interest shall be forwarded to
Kuhns by the Escrow Agent not earlier than and within reasonable time of January
1, 2010.  Fushi shall provide written notice to the Escrow Agent that the
Registration Statement has been declared effective.  Fushi will also provide
written notice to the Escrow Agent, if the Registration Statement is no longer
effective immediately after Fushi is advised that the Registration Statement is
no longer effective or thereafter ceases to be effective.
 
2.2           Failure to Have an Effective Registration Statement.  In the event
that (i) the Fushi’s Registration Statement is not declared effective on or
before 120 days from the date of this Agreement (the “Registration Deadline”) or
thereafter ceases to be effective and (ii) for so long as the Registration
Statement is not effective subsequent to the Registration Deadline, then upon
such events, Kuhns shall be entitled to receive Escrow Shares from the Escrow
Agent (the “Restricted Shares”) in such amounts, and at such times, as it
determines until the Judgment is satisfied, including any accrued interest on
the Current Judgment Amount pursuant to Section 4(g) of the Agreement or costs
relating to enforcing an Event of Default pursuant to Section 9 of the
Agreement.  The Current Judgment Amount shall thereupon be reduced by the
Restricted Share Value (as defined in the Agreement).  For purposes of this
Section 2.2, the Escrow Agent may deliver Escrow Shares directly to Kuhns
immediately after the Registration Deadline unless Fushi delivers written notice
to the Escrow Agent that the Registration Statement has been declared effective
on or before the Registration Deadline pursuant to Section 2.1 above.
 
3.           Dividends and Other Distributions in Respect of the Escrow
Shares.  All dividends payable in stock or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof.  As used herein, the term “Escrow Shares” shall be deemed to
include the Non-Cash Dividends distributed thereon, if any.
 
4.           Dividends on Dissolution or Liquidation.  In the event of
dissolution of Fushi, or the partial or complete liquidation of all or
substantially all of its assets, or in the event of bankruptcy or insolvency,
the Escrow Shares shall participate in, on a pro rata basis, with all other
shares in any distribution dividend.  This Section 4 shall apply equally in the
event of a merger or consolidation, or sale of assets.  The amount per share
shall be adjusted in the event of a stock split or reclassification of shares.

 
 

--------------------------------------------------------------------------------

 
 
5.           Voting Rights as Stockholders.  The Escrow Shares shall be
considered issued and outstanding shares of Fushi.  Simultaneously with the
execution of this Agreement, Kuhns shall execute and deliver an irrevocable
proxy authorizing Mr. Li Fu, or any person designated as his substitute, to vote
the shares during the time the Shares are held in escrow.
 
6.           Transfer.  Fushi and Kuhns agree that during the Escrow Period the
Escrow Shares shall not be sold, exchanged, assigned, gifted, encumbered,
pledged, mortgaged, set over, hypothecated, transferred or otherwise disposed
of, whether voluntarily or involuntarily, or by operation of law, except in
accordance with the provisions of this Agreement.
 
7.           Concerning the Escrow Agent.
 
7.1.           Good Faith Reliance.  The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith and in the exercise of its own
best judgment, and may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent or counsel of Fushi), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) that is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons.  The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto.
 
7.2.           Indemnification.  The Escrow Agent shall be indemnified and held
harmless by Fushi from and against any expenses, including (i) in connection
with any counsel fees incurred pursuant to Section 7.1 above and (ii) counsel
fees and disbursements, or loss suffered by the Escrow Agent in connection with
any action, suit or other proceeding involving any claim that in any way,
directly or indirectly, arises out of or relates to this Agreement, the services
of the Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent.  Promptly after the receipt by the Escrow Agent of notice
of any demand or claim or the commencement of any action, suit or proceeding,
the Escrow Agent shall notify the other parties hereto in writing.  In the event
of the receipt of such notice, the Escrow Agent, in its sole discretion and
without liability, may commence an action in the nature of interpleader in an
appropriate court without liability to determine ownership or disposition of the
Escrow Shares or it may deposit the Escrow Shares with the clerk of any
appropriate court without liability or it may retain the Escrow Shares without
liability pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered.  The
provisions of this Section 7.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 7.5 or 7.6 below.

 
 

--------------------------------------------------------------------------------

 
 
7.3.           Compensation.  The Escrow Agent shall be entitled to reasonable
compensation of $2,500 one-time fee plus $750 for each brokerage transaction for
all services rendered by it hereunder.  The Escrow Agent shall also be entitled
to reimbursement from Fushi for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, brokerage fees, advisors’ and agents’ fees and disbursements and all
taxes or other governmental charges, except that any taxes incurred as a result
of transactions for the sale of the Escrow Shares on behalf of Kuhns shall not
be borne or reimbursed by Fushi.
 
7.4.           Further Assurances.  From time to time on and after the date
hereof, Fushi and Kuhns shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
7.5.           Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by Fushi
and Kuhns, the Escrow Shares held hereunder.  If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate without any liability to the Escrow Agent.
 
7.6.           Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 7.5.
 
7.7.           Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.
 
8.           Miscellaneous.
 
8.1.           Governing Law.  This Agreement shall be governed by, interpreted
and construed in accordance with and under the laws of the State of New York
without regard to principles of conflicts of law.  Any disagreement, claim or
controversy among the Parties or any of them arising out of or in connection
with this Agreement shall be determined exclusively before the Honorable Peter
Dorsey in the United States District Court, District of Connecticut.  If that
Court declines or lacks jurisdiction, then any disagreement, claim or
controversy among the Parties or any of them arising out of or in connection
with this Agreement shall be determined exclusively before the Supreme Court of
New York, New York County, or the United States District Court for the Southern
District of New York.  The Parties consent to service of process by overnight
courier to the above addresses.  The Parties hereby consent to personal
jurisdiction and venue in both New York and Connecticut.  The prevailing Party
or Parties shall be entitled to recover from the losing Party or Parties their
reasonable attorney’s fees and costs incurred in any lawsuit or other action
brought to enforce any right arising out of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
8.2.           WAIVER OF JURY TRIAL.  ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT WILL BE RESOLVED BY A JUDGE ALONE
AND EACH OF THE PARTIES WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.
 
8.3.           Construction; Drafting; No Prejudice.  Should any provision of
this Agreement require judicial interpretation, it is agreed that the Court, in
interpreting or considering such provision, shall not apply any presumption that
the terms hereof shall be more strictly construed against the Party who itself
or through its agent prepared the same, it being agreed that all Parties hereto
have participated in the drafting of this Agreement and that legal counsel was
consulted by each Party in connection with the drafting, finalization and
execution of this Agreement.
 
8.4.           Severability.  If any provision or term of this Agreement is held
to be illegal, invalid, or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement.  Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.
 
8.5.           Entire Agreement.  This Agreement and the Settlement Agreement
contains the entire agreement of the parties hereto with respect to the subject
matter hereof and, except as expressly provided herein, may not be changed or
modified except by an instrument in writing signed by each party hereto.  It may
be executed in several original or facsimile counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
 
8.6.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.
 
8.7.           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their legal representatives,
successors and assigns.
 
8.8.           Notices.  Any notice or other communication required or that may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:
 
 
To Kuhns:
Kuhns Brothers, Inc.

 
Farmhouse

 
558 Lime Rock Road

 
Lime Rock, Connecticut 06039

 
Attn: Mary Fellows


 
 

--------------------------------------------------------------------------------

 



 
with a copy to:
Thomas J. Fleming, Esq.

 
Olshan Grundman Frome Rosenzweig & Wolosky LLP

 
Park Avenue Tower

 
65 East 55th Street

 
New York, New York 10022

     
 
To Fushi:
Fushi International, Inc.

 
1 Shuang Qiang Road, Jin Zhou

 
Dalian China 116100

 
Attn: Chris Wang

     
 
with a copy to:
Darren Ofsink, Esq.

 
Guzov Ofsink LLC

 
600 Madison Avenue

 
New York, New York 10022

 

 
To the Escrow Agent:
Continental Stock Transfer & Trust Company

 
17 Battery Place

 
New York, New York 10004

 
Attn: Chairman

 
The parties may change the persons and addresses that the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.
 
[SIGNATURE PAGES FOLLOW]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
date first above written.
 

 
KUHNS BROTHERS, INC.
     
By:
/s/ John D. Kuhns      




 
KUHNS BROS. & CO., INC.
     
By:
/s/ John D. Kuhns      




 
KUHNS BROTHERS SECURITIES CORP.
     
By:
/s/ John D. Kuhns      




 
FUSHI INTERNATIONAL, INC.
     
By:
/s/ Chris Wang      




 
DALIAN FUSHI BIMETALLIC MANUFACTURING COMPANY LTD.
     
By:
/s/ Chris Wang      




 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
     
By:
/s/ Alexandra Albrecht      


 
 

--------------------------------------------------------------------------------

 